UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-7322


DARREN SIMMONS,

                  Plaintiff - Appellant,

          v.

ROLAND MCFADDEN, Warden; ROBIN CHAVIS; AMY SMITH, RN Nurse;
MS. FOX, a/k/a Michelle D. Fox, Mental Health Services;
WILLIAM BYARS, SCDC Director of Prisons; REDFERN MILLER,
Grievance Cord; WILLIE EAGLETON, Warden; SHELLEY STOKES,
Nurse; WILLIAM BRADHAM, MD; MARTIN DOMMERS, MD; PAUL C.
DRAGO, MD; DOCTOR SAMPSON, MD; NURSE RAINWATER, a/k/a Amy
Rainwater; MS. MARTIN; MS. ROMAN, Nurse; JAKES SPIRES,
Nurse; MS. WILLIAMS, Nurse; MS. SPIVEYS, Nurse RN; MS.
JACOBS,   Correctional   Officer;   MORTON KELLEY,   Nurse;
KWAJALEIN C. MUHAMMAD, McCormick C.I. Nurse; DONICA K.
JENKINS, Evand C.I. Records Analyst I,

                  Defendants – Appellees,

          and

HEALTHCARE PROVIDERS; ROBERT SCHULZE, JR., MD; JENNIFER A.
FELDMAN, MD,

                  Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.    Richard Mark Gergel, District
Judge. (5:11-cv-00175-RMG)


Submitted:   November 20, 2012                Decided: November 27, 2012
Before TRAXLER,   Chief   Judge,   and   SHEDD   and   FLOYD,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Darren Simmons, Appellant Pro Se. Samuel F. Arthur, III, AIKEN,
BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South Carolina;
Shelton Webber Haile, Mason Abram Summers, RICHARDSON, PLOWDEN &
ROBINSON, PA, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

               Darren    Simmons         appeals    the     district         court’s       order

accepting the recommendation of the magistrate judge and denying

relief    on    his     42   U.S.C.       § 1983    (2006)      complaint.            We     have

reviewed the record and find no reversible error.                              Accordingly,

we   affirm      for    the        reasons    stated      by      the    district       court.

Simmons v. Stokes, No. 5:11-cv-00175-RMG (D.S.C. Aug. 1, 2012).

Simmons’       motion    for       a    transcript     at      Government          expense    is

denied.        We dispense with oral argument because the facts and

legal    contentions         are       adequately    presented          in   the     materials

before    the    court       and       argument   would     not    aid       the    decisional

process.



                                                                                      AFFIRMED




                                              3